DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “drive system” in Claim 1, “vehicle cleaning system” in Claims 1, 6, 10, 11, and 13-19, “vacuum unit” in Claims 1, 2, 13, and 15, “gripper unit” in Claims 1-5, 13, and 15-17, “sanitizing unit” in Claim 4, “computing system” in Claim 20, and “computing devices” in Claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6-8, 12, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daum et al. US 2002/0121291 (hereafter Daum et al.).

Regarding Claim 1, Daum et al. anticipates:
1. A vehicle (assembly comprising robot arm 12 connected to portal-arm-part 18 movable in a horizontal way and upright-arm 20 movable in a vertical way forms a vehicle for movement of the assembly) comprising: 
a drive system (system that moves portal-arm-part 18 and upright-arm 20); 
a passenger cabin (passenger cabin of car 4 including front seat 34 and back seat 40 – necessary to be part of cleaning system); and 
a vehicle cleaning system (robot arm 12), the vehicle cleaning system comprising: 
a vacuum unit (vacuum mechanism, Claim 22); and 
a robotic manipulator (articulating arm shown in Figures 3 and 4), the robotic manipulator comprising: 
an arm (forearm 22 and girder 26 shown in Figure 3.  shoulder 46, upper arm 48, forearm 50, and girder 52 shown in Figure 4) including a plurality of arm sections (shown in Figures 3 and 4); and 
a gripper unit (wisp tool 14’ with Velcro gripping element for securing micro fiber cloth 54, Paragraph [0080]) positioned at a distal end of the arm (Figure 4); 
wherein the robotic manipulator is connected to the vacuum unit (channel 60 is connected to connector 62 of a soft suction hose of the vacuum) such that the arm provides a vacuum path between the vacuum unit and the gripper unit (vacuumed debris is removed from inside passenger cabin of car 4 and collected in separator 21).

Regarding Claim 6, Daum et al. teaches:
6. The vehicle of claim 1, further comprising one or more collection receptacles (separator 21 with presenting grid 23 and safe deposit box 17), wherein the vehicle cleaning system (robot arm 12) is configured to deposit objects into the one or more collection receptacles (Paragraph [0074]).  

Regarding Claim 7, Daum et al. teaches:
7. The vehicle of claim 6, wherein at least one of the one or more collection receptacles (separator 21 with presenting grid 23 and safe deposit box 17) is configured for storage of user objects left in the vehicle (Paragraph [0074]).  

Regarding Claim 8, Daum et al. teaches:
8. The vehicle of claim 6, wherein at least one of the one or more collection receptacles (separator 21 with presenting grid 23 and safe deposit box 17) is configured for storage of refuse (Paragraph [0074]).  

Regarding Claim 12, Daum et al. teaches:
12. The vehicle of claim 1, wherein adjacent arm sections (forearm 22 and girder 26 shown in Figure 3.  shoulder 46, upper arm 48, forearm 50, and girder 52 shown in Figure 4) of the plurality of arm sections are coupled to each other via a joint (universal joint 24, Figure 3 and joints shown in Figure 4) that allows relative movement between the adjacent arm sections (Figures 3 and 4).  

Regarding Claim 13, Daum et al. teaches:
13. A vehicle cleaning system (assembly comprising robot arm 12 connected to portal-arm-part 18 movable in a horizontal way and upright-arm 20 movable in a vertical way), comprising: 
a vacuum unit (vacuum mechanism, Claim 22); and 
a robotic manipulator (articulating arm shown in Figures 3 and 4), the robotic manipulator comprising: 
an arm (forearm 22, universal joint 24, and girder 26 shown in Figure 3.  shoulder 46, upper arm 48, forearm 50, and girder 52 shown in Figure 4) including a plurality of arm sections (shown in Figures 3 and 4); and 
a gripper unit (wisp tool 14’ with Velcro gripping element for securing micro fiber cloth 54, Paragraph [0080]) positioned at a distal end of the arm (Figure 4); 
wherein the robotic manipulator is connected to the vacuum unit (channel 60 is connected to connector 62 of a soft suction hose of the vacuum) such that the arm provides a vacuum path between the vacuum unit and the gripper unit (vacuumed debris is removed from inside passenger cabin of car 4 and collected in separator 21).  

Regarding Claim 18, Daum et al. teaches:
18. The vehicle cleaning system of claim 13, further comprising one or more collection receptacles (separator 21 with presenting grid 23 and safe deposit box 17) configured for storage of user objects left in an autonomous vehicle, wherein the vehicle cleaning system is configured to deposit user objects into the one or more collection receptacles (Paragraph [0074]).  

Regarding Claim 19, Daum et al. teaches:
19. The vehicle cleaning system of claim 13, further comprising one or more collection receptacles (separator 21 with presenting grid 23 and safe deposit box 17) configured for storage of refuse, wherein the vehicle cleaning system is configured to deposit collected refuse objects into the one or more collection receptacles (Paragraph [0074]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2-5, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Daum et al. US 2002/0121291 (hereafter Daum et al.).

Regarding Claim 2, Daum et al. teaches:
2. The vehicle of claim 1, wherein the arm (forearm 22 and girder 26 shown in Figure 3.  shoulder 46, upper arm 48, forearm 50, and girder 52 shown in Figure 4) defines a hollow vacuum channel (soft suction hose, not shown) providing the vacuum path between the vacuum unit (vacuum mechanism, Claim 22) and the gripper unit (wisp tool 14’ with Velcro gripping element for securing micro fiber cloth 54, Paragraph [0080]) and one or more additional hollow channels to provide one or more cable paths for routing cables through the arm (it is obvious that internal cables are necessary to provide the cited articulation of the arm).  

Daum et al. does not show the soft suction hose and therefore the detail of the vacuum hose and electrical cabling relative to the arm.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Daum et al. device if necessary to include hollow channels for both the vacuum conduit and the electrical cable paths through the arm with the motivation to reduce the likelihood of the vacuum hose or cabling getting damaged or snagged if they were on the outside of the arm.

Regarding Claim 3, Daum et al. teaches:
3. The vehicle of claim 1, wherein the gripper unit (wisp tool 14’ with Velcro gripping element for securing micro fiber cloth 54, Paragraph [0080]) is configured to grasp objects (micro fiber cloth 54) and a first portion of the gripper unit comprises a vacuum nozzle (channel 60) in flow communication with the vacuum path defined through the arm (connected to soft suction hose).


  
Regarding Claim 4, Daum et al. teaches:
4. The vehicle of claim 3, wherein the gripper unit (wisp tool 14’ with Velcro gripping element for securing micro fiber cloth 54, Paragraph [0080]) further comprises a sanitizing unit associated with a second portion of the gripper unit (a channel to spray cleaning liquid, such as pure water or soap like water is included in the connection 62, Paragraph [0080]).  

Regarding Claim 5, Daum et al. teaches:
5. The vehicle of claim 1, wherein the gripper unit (wisp tool 14’ with Velcro gripping element for securing micro fiber cloth 54, Paragraph [0080]) further comprises a camera (camera 126)(see discussion below).  

Daum et al. discloses, in Paragraph [0087], a programmable operation unit 122 in electronic communication with at least one sensor 124 as well as with at least one camera 126 to control the operation of the robot arm 12.  Daum et al. discloses The sensors 124 and the cameras 126 characterize controlled with software the topography and the environment of the cleaning tool in order to 

Regarding Claim 15, Daum et al. teaches:
15. The vehicle cleaning system of claim 13, wherein the arm (forearm 22 and girder 26 shown in Figure 3.  shoulder 46, upper arm 48, forearm 50, and girder 52 shown in Figure 4) defines a hollow vacuum channel (soft suction hose, not shown) providing the vacuum path between the vacuum unit (vacuum mechanism, Claim 22) and the gripper unit (wisp tool 14’ with Velcro gripping element for securing micro fiber cloth 54, Paragraph [0080]) and one or more additional hollow channels to provide one or more cable paths for routing cables through the arm (it is obvious that internal cables are necessary to provide the cited articulation of the arm).  

Daum et al. does not show the soft suction hose and therefore the detail of the vacuum hose and electrical cabling relative to the arm.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Daum et al. device if necessary to include hollow channels for both the 

Regarding Claim 16, Daum et al. teaches:
16. The vehicle cleaning system of claim 13, wherein the gripper unit (wisp tool 14’ with Velcro gripping element for securing micro fiber cloth 54, Paragraph [0080]) is configured to grasp objects (micro fiber cloth 54) and a first portion of the gripper unit comprises a vacuum nozzle (channel 60) in flow communication with the vacuum path defined through the arm (connected to soft suction hose).  

Daum et al. does not show the soft suction hose and therefore the detail of the vacuum hose relative to the arm.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Daum et al. device if necessary to include hollow channels for the vacuum conduit to pass through the arm with the motivation to reduce the likelihood of the vacuum hose getting damaged or snagged if they were on the outside of the arm.

Regarding Claim 17, Daum et al. teaches:
17. The vehicle cleaning system of claim 13, wherein the gripper unit (wisp tool 14’ with Velcro gripping element for securing micro fiber cloth 54, Paragraph [0080]) further comprises a camera (camera 126)(see discussion below).  

. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yako et al. US 2017/0297537 (hereafter Yako et al.).

Regarding Claim 20, Yako et al. teaches:
20. A computer-implemented method for interior vehicle cleaning (cleaning system 100 with computing device 105), the method comprising: 
obtaining, by a computing system comprising one or more computing devices, sensor data associated with an interior cleanliness state of a vehicle (The computing device 105 can actuate data collectors 110, e.g., vision sensors 110, to collect data 115 to determine whether trash 165 is present in the vehicle 101, Paragraph [0048]); 
identifying, by the computing system, if an interior area or surface of the vehicle deviates from a cleanliness standard based at least in part on the sensor data (If the computing device 105 determines that there is trash 165 in the vehicle 101, the process 300 continues in a block 325. Otherwise, the process continues in a block 340, Paragraph [0048]);  
in response to identifying the interior area or surface of the vehicle that deviates from a defined standard, obtaining, by the computing system, one or more motion paths for a robotic manipulator (three tracks 190 with computerized control over actuators, Paragraphs [0032] and [0036]), wherein the one or more motion paths provide for operating the robotic manipulator to clean the identified interior area or surface of the vehicle (Paragraph [0036]); and 
providing, by the computing system, one or more control signals to operate the robotic manipulator to clean the interior area or surface of the vehicle based on the one or more motion paths (the computing device 105 instructs the cleaning subsystem 120 to collect the trash 165 in the trash container 205. The cleaning subsystem 120 may actuate the vacuum device 135 to apply the vacuum to move the trash 165 from the floor 150 into the trash container 205. For example, as described above, the computing device 105 may actuate the vacuum ports 235 to collect trash 165 near the trash container 205, Paragraph [0050]).  

Yako et al. discloses a computer-implemented method for interior vehicle cleaning that substantially meets the broadest reasonable interpretation of the claim language as presented.  It would have been obvious to one with ordinary .

	Allowable Subject Matter
Claims 9-11 and 14 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners for vehicle cleaning.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARC CARLSON/Primary Examiner, Art Unit 3723